Citation Nr: 0326050	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  02- 00 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a heart murmur with 
irregular heartbeat.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from December 15, 1998 to 
January 7, 1999.

Initially, the Board of Veterans' Appeals (Board) notes that 
certain development action was taken in this matter by the 
Board, and that the development has been completed to the 
extent possible.  The case is now ready for final appellate 
disposition.

The Board further notes that while the record reflects that 
the veteran is in receipt of Social Security Administration 
(SSA) disability benefits and that some of the records from 
that claim have not yet been obtained from SSA, as a result 
of the Board's decision to grant the claims on appeal, remand 
to obtain these additional records is not necessary.  


FINDINGS OF FACT

1.  A schizoaffective disorder has been related to active 
service.

2.  A disability associated with heart murmur and irregular 
heartbeat has been related to active service.

3.  Hypertension was aggravated during active service.




CONCLUSIONS OF LAW

1.  A schizoaffective disorder was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).

2.  Disability associated with heart murmur and irregular 
heartbeat was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2002).

3.  Hypertension was aggravated during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.306 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

The veteran contends that he has an acquired psychiatric 
disability, disability associated with heart murmur and 
irregular heartbeat, and hypertension that are related to his 
period of active service.  

Private pre-service medical records from September 1995 
reflect that the veteran was treated for an injury to his 
left shoulder while playing football.  His blood pressure was 
146/76.

In January 1998, the veteran was recommended for nomination 
for appointment to the United States Military Academy.

Enlistment examination in May 1998 revealed that psychiatric 
and heart evaluation was negative.  Blood pressure was 
155/84.  The veteran denied a history of heart trouble or 
murmur, but did complain of a history of high or low blood 
pressure.  On December 4, 1998, the veteran had blood 
pressure readings of 151/84, 154/87, 153/85, and 140/90.  

Service medical records further reflect that consultation on 
December 21, 1998 revealed a reported history of heart murmur 
at age 16.  Current findings were negative.  December 23, 
1998 electrocardiogram (ECG) also revealed negative findings.  
In his response to a dental questionnaire on this date, the 
veteran denied a history of heart problems or hypertension, 
but did note a history of heart murmur.  Further examination 
on December 29, 1998 revealed that even though the veteran 
noted the diagnosis of a heart murmur at age 14, he reported 
being able to play four years of high school football without 
difficulty except for one episode of hyperventilation and 
possible syncope.  He currently reported feeling a rapid 
heart beat with exercise.  Blood pressure was 138/90.  
December 29, 1998 ECG indicated normal sinus rhythm but 
nonspecific T wave abnormality and overall abnormal ECG.  The 
impression was history of murmur in poorly motivated recruit.  

January 4, 1999 mental examination revealed that the veteran 
had a desire to return home due to his mother's recently 
diagnosed breast cancer and the veteran's reported status as 
the head of his household.  It was noted that the veteran had 
experienced symptoms such as depressive feelings, extreme 
anxiety, sadness, crying spells, conflict with authorities, 
and poor concentration.  The evaluation was indicated to 
document family problems and also poor motivation.  The 
assessment was noted to include diagnoses of adjustment 
disorder with depressed mood and adult antisocial behavior. 

A January 7, 1999 authorization for administrative separation 
reflects that the veteran was being processed out of the 
service due to a physical or mental condition as evidenced by 
an adjustment disorder.

Private emergency room records from March 1999 reflects that 
the veteran was treated for complaints of mid-sternal pain 
due to the veteran having swallowed a piece of straw.  Blood 
pressure readings were 199/102 on the right and 199/127 on 
the left.  The veteran reported a history of heart murmur and 
hypertension, for which he had been given medicine during 
service.  He denied having ever been treated for 
hypertension.

The veteran filed his original application for Department of 
Veterans Affairs (VA) compensation benefits in April 1999.

In a statement dated in October 2001, the veteran's mother 
maintained that the veteran did not have any of his claimed 
conditions prior to entering the service, noting that he was 
a good student, played football in high school, was a leader 
in his high school R.O.T. C. program, and nominated to West 
Point.

An October 2001 statement from the veteran's high school 
football coach reflects that coach's belief that the veteran 
was in excellent physical condition during high school, 
demonstrating strength and great stamina in various drills.

A private hospital admission in December 2001 reflects that 
the veteran was admitted with a history of problems that 
included hypertension and hearing voices.  The admitting and 
principal diagnosis was psychosis not otherwise specified and 
there was a secondary diagnosis of hypertension.  

April 2002 private medical records from SSA reflect that the 
veteran had a several year history of psychosis and that he 
was on regular medication.  It was noted that the veteran 
would come in for additional medication when it ran out and 
that there was a diagnosis of schizophrenia.

At the veteran's hearing before the Board in February 2003, 
the veteran testified that he was first treated for a heart 
problem during service when he was having trouble running 
with the other recruits (transcript (T.) at pp. 5-6).  He 
denied having any kind of mental or heart condition prior to 
service (T. at pp. 6-7).  The veteran was being treated for 
both of these problems at the B. T. Medical Center (T. at pp. 
7-8).  The veteran stated that he currently took an aspirin 
every day for his heart and other medications for auditory 
hallucinations (T. at p. 8).  He first began to hear these 
voices about a week into service (T. at p. 9).  The voices 
were telling him he was no good and that he no longer had any 
family (T. at p. 9).  The veteran also believed that he had 
been given Nitroglycerin while on board ship during service 
(T. at p. 10).  The veteran believed that between his 
schizophrenia and heart problems, his heart murmur came first 
(T. at p. 11).  During service, he was absent without leave 
due to concern over his mother's physical condition (T. at p. 
14).  The veteran's mother again asserted that her son did 
not have heart or mental problems prior to service (T. at pp. 
16-17).  The veteran stated that he never heard voices before 
going into the military (T. at p. 18).  

Pursuant to action taken by the Board, the veteran was 
furnished with multiple examinations to ascertain the 
etiology of his claimed disabilities.  July 2003 VA 
hypertension examination revealed that the examiner reviewed 
the claims folder in conjunction with his examination of the 
veteran, noting that the veteran's mother contended that the 
veteran's high blood pressure or hypertension began in the 
military.  The veteran's mother further denied the existence 
of a heart murmur prior to service, noting the veteran's 
participation in various sports prior to service.  
Examination revealed initial blood pressure of 132/100 in the 
left arm, 142/100 in the right arm sitting, and 136/98 in the 
right arm standing.  There was also a grade 2/6 systolic 
murmur heard best at the left sternal border.  It was 
nonradiating and there was no jugular vein distension or 
carotid bruits.  

The assessment was essential hypertension, the examiner 
noting elevated blood pressure as far back as September 1995, 
and that enlistment examination in May 1998 indicated that 
this existed prior to active military duty.  However, the 
examiner opined that it was at least as likely as not that 
the hypertension underwent an increase in severity or 
disability during the active duty phase.  The assessment also 
included heart murmur, with the examiner finding that there 
was no documentation by the veteran or clinicians that either 
objectively or subjectively indicated a cardiac murmur prior 
to military service.  The examiner further noted that the 
enlistment physical in May 1998 indicated a normal heart 
examination, and opined that the murmur more likely than not 
was associated and aggravated by military service.

July 2003 VA neuropsychiatric examination revealed that this 
examiner also reviewed the veteran's claims file in 
conjunction with the examination and noted that the veteran 
had been found totally disabled by SSA.  May 1998 enlistment 
examination was noted to reveal negative findings which 
caused the examiner to believe that the veteran likely did 
not have any problems before entering the service.  Mental 
status examination revealed that the veteran reported 
hallucinations that were somewhat relieved by medication.  He 
also experienced problems with sleep and depression.  The 
assessment was schizoaffective disorder, a form of 
schizophrenia manifested by both depressive symptoms and 
significant symptoms of schizophrenia, to include 
hallucinations, paranoid symptoms, neglecting to take care of 
himself, and lack of motivation.  Since the veteran had 
experienced hallucinations when he had not been depressed, 
the examiner believed that a schizoaffective disorder was the 
most fitting category for his symptoms.  Since symptoms that 
met the criteria for mood disorder were present for a 
substantial portion of the total duration of the Axis, the 
examiner concluded that the veteran had depressive type 
schizoaffective disorder with paranoid features.  

The July 2003 VA mental disorders examiner commented that 
there was no evidence in his opinion that the veteran had any 
such symptoms prior to entering the service.  He further 
commented that with schizophrenic episodes, it was common to 
see predisposition that did not manifest until there was a 
major stressor, and that the military could have been the 
stressor for this veteran that in the sense broke the camel's 
back, and brought on the first episode of his schizophrenic 
disorder, possibly a few years earlier than he might have 
manifested it; otherwise with typical onset being in the 20's 
for males.


II.  Analysis

The Board has reviewed the evidence of record and first notes 
that it substantiates the current existence of a 
schizoaffective disorder and hypertension.  Moreover, while 
there is no indication that the heart murmur found on the 
recent July 2003 VA examination is necessarily productive of 
disability for VA compensation purposes, in light of the fact 
that the examiner rendered a diagnosis in this regard, the 
Board will give the veteran the benefit of the doubt, and 
also find that the evidence supports a current finding of 
heart murmur and disability associated with this condition.  
However, there must still be evidence linking all of the 
above-noted disorders to service.

In this regard, while the record previously did not reflect 
medical opinions linking any current coronary and/or 
psychiatric disability to service, the record now contains 
medical opinions that, together with other evidence of 
record, do provide a nexus of relevant disability to service.  

More specifically, the July 2003 VA hypertension examiner 
reviewed the entire record in conjunction with the 
examination of the veteran, diagnosed essential hypertension 
and heart murmur, and concluded that while he found that the 
veteran's hypertension preexisted service, it was at least as 
likely as not that it underwent an increase in severity or 
disability during the active duty phase.  In addition, after 
finding that there was not sufficient evidence to demonstrate 
that the veteran's heart murmur preexisted service, he opined 
that the murmur more likely than not was associated and 
aggravated by military service.  While the Board is mindful 
of the fact that the veteran's period of active service was 
of short duration, since there is evidence of elevated blood 
pressure during service and December 1998 ECG revealed 
positive findings, the Board is unable to conclude that the 
July 2003 VA examiner's opinions are not substantiated by 
relevant treatment records from service.  Moreover, although 
the veteran is not eligible for presumptive service 
connection for a cardiovascular disorder based on service 
during a time of war that was less than 90 days 38 C.F.R. 
§§ 3.307, 3.309 (2002), his treatment shortly after service 
continues to document relevant medical treatment and 
findings.  Finally, there is no other medical opinion of 
record that directly contradicts the opinions of the July 
2003 VA examiner or relates the veteran's hypertension or 
heart murmur to other possible etiology.  With respect to the 
veteran's hypertension, there is also no medical opinion that 
opines that any in-service increase in disability was due to 
the natural progress of the disease.  38 C.F.R. § 3.306 
(2002).

Accordingly, giving the veteran the benefit of the doubt, the 
Board finds that service connection for essential 
hypertension has been established by way of aggravation 
during service, and that service connection for disability 
associated with heart murmur and irregular heartbeat is also 
warranted.

With respect to the veteran's claim for service connection 
for an acquired psychiatric disorder, the July 2003 VA mental 
disorders examiner also reviewed the claims file in 
conjunction with his examination of the veteran, diagnosed a 
schizoaffective disorder, and opined that although such 
disability did not preexist service, the military could have 
been the stressor for this veteran that in the sense broke 
the camel's back, and brought on the first episode of his 
schizophrenic disorder, possibly a few years earlier than he 
might have manifested it.  While the Board is aware of the 
fact that the examiner stated his opinion in a somewhat 
equivocal manner, since the examiner clearly concluded that 
this disorder was not manifested prior to service, and does 
not suggest an onset date subsequent to service, the Board 
finds that the examiner's opinion is consistent with a 
finding that it was as least as likely as not that the 
veteran's current schizoaffective disorder had its onset 
during active service.  In addition, as was the case with 
respect to the veteran's other claims, the Board further 
notes that there is no other medical opinion of record that 
directly contradicts the opinion of the July 2003 VA mental 
disorders examiner or relates the veteran's schizoaffective 
disorder to other possible etiology.

Therefore, based on the foregoing, and once again giving the 
veteran the benefit of the doubt, the Board finds that a 
schizoaffective disorder has been related by competent 
evidence to active service, and that service connection for 
such disability is also warranted.






ORDER

Service connection for a schizoaffective disorder is granted.

Service connection for disability associated with the 
veteran's heart murmur and irregular heartbeat is granted.

Service connection for hypertension is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

